Citation Nr: 1235313	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin condition, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from April 1946 to October 1947.

This matter came before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2011, the Board remanded the issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and jungle rot.  While the appeal was in remand status, the Appeals Management Center (AMC) granted service connection for hearing loss and tinnitus.  As those issues have been resolved in favor of the Veteran, they are no longer in appellate status.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2011 remand, the Board directed that the Veteran be afforded a VA skin examination.  The Board specifically indicated that if the examiner could not provide an opinion regarding the etiology of the Veteran's claimed skin disability without resorting to speculation, he or she should support such conclusion with specific reasoning as to why that was the case.  In August 2011 the Veteran was examined by a VA dermatologist.  He provided a diagnosis of eczema but did not give an opinion regarding the etiology of the disability.  In October 2011 the examiner indicated that there were no treatment records in the claims file and that he could not answer the question of service relation without resorting to speculation.  The Board points, however, out that lack of service treatment records is not fatal to his claim if the evidence otherwise establishes a basis for service connection. 

Before the Board may rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.")  If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id.  

Here, the examiner merely pointed to the lack of records in the claims file without providing further explanation.  This does not satisfy the Court's requirement in Jones concerning a basis for such a conclusion.  Specifically, although the Veteran's service treatment records are unavailable for review, the VA physician failed to note the Veteran's credible statements concerning in-service skin symptomatology.  Accordingly, the Board concludes that the October 2011 opinion is not adequate for the purposes of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also 38 C.F.R. § 4.2 (2011).

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

In light of the above discussion, the Board has determined that additional 

development is required.  Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the dermatologist who conducted the August 2011 examination for an addendum addressing the nature and etiology of the Veteran's claimed skin disability.  The examiner should be requested to review the file and his examination report.  Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed skin disability is etiologically related to the Veteran's active service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 

If the same examiner is unavailable, or the previous examiner determines that a current examination is necessary, a new examination should be scheduled to address the above questions.   

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3. Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


